NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEJANDRO ALERS, JR., PRO SE;                   No.    21-55325
HAZEL ALERS, PRO SE,
                                                D.C. No. 2:20-cv-08934-FLA-AGR
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Central District of California
               Fernando L. Aenlle-Rocha, District Judge, Presiding

                          Submitted December 8, 2021**
                              Pasadena, California

Before: KELLY,*** M. SMITH, and FORREST, Circuit Judges




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      Plaintiffs appeal from the district court’s order confirming an arbitration

award and dismissing their complaint with prejudice. We affirm for substantially

the same reasons given by the district court, which concluded that the arbitration

award was an enforceable final judgment with respect to plaintiffs’ claims and that

plaintiffs had failed to show fraud, corruption, or any other factor rendering the

award unsound pursuant to 9 U.S.C. § 10(a). We also agree that plaintiffs may not

challenge the arbitration agreement itself because they initiated the arbitration

proceedings and indicated misgivings about the agreement only after the arbitrator

began ruling against them. See ECC Cap. Corp. v. Manatt, Phelps & Phillips, LLP,

215 Cal. Rptr. 3d 492, 509 (Cal. Ct. App. 2017); Reed v. Mut. Serv. Corp., 131 Cal.

Rptr. 2d 524, 534 (Cal. Ct. App. 2003), abrogated on other grounds by Haworth v.

Superior Ct., 235 P.3d 152, 158-59 & n.6 (Cal. 2010).

      Plaintiffs raise several new arguments on appeal, but we do not consider them

because they were not properly raised in the district court. See Armstrong v. Brown,

768 F.3d 975, 981 (9th Cir. 2014).

      AFFIRMED.




                                         2